HENRY, J.
The action below was brought to recover damages for the destruction of a will prior to the testator’s death, whereby plaintiffs were deprived of legacies. Demurrer to the petition was sustained and judgment rendered for defendants.
However wrongful such conduct as that here ascribed to the defendants may be, there appears to be no precedent for the remedy invoked. What right of the plaintiffs was invaded? They had no vested interest in the expected legacies during the testator’s lifetime. There was not even an inchoate right created in them by the mere execution and publication of the testator’s will containing provisions in their behalf.
The judgment is affirmed.
Winch and Marvin, JJ., concur.